
	

114 S3006 IS: Alaska Mental Health Trust Land Exchange Act of 2016
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3006
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2016
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the exchange of certain National Forest System land and non-Federal land in the
			 State of Alaska, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Alaska Mental Health Trust Land Exchange Act of 2016.
		2.Finding; purpose
 (a)FindingCongress finds that the exchange of land between the Alaska Mental Health Trust and the Secretary of Agriculture authorized by this Act is in the public interest.
 (b)PurposeThe purpose of this Act is to provide for the exchange of land between the Alaska Mental Health Trust and the Secretary of Agriculture—
 (1)to preserve the scenic and visual backdrops of southeastern Alaska communities, while creating economic opportunities in more remote areas of the State of Alaska;
 (2)to secure Federal ownership and protection of non-Federal land in the State of Alaska that has significant natural, scenic, recreational, and other public values; and
 (3)to contribute to the goals and objectives of timber management in the Tongass National Forest. 3.DefinitionsIn this Act:
 (1)Alaska Mental Health TrustThe term Alaska Mental Health Trust means the Alaska Mental Health Trust Authority, an agency of the State. (2)Federal LandThe term Federal land means the National Forest System land depicted on the maps in Exhibit B of the agreement between the Forest Service and the Alaska Mental Health Trust entitled Alaska Mental Health Land Exchange, Agreement to Initiate, Case No. 5x-18.
 (3)Non-Federal LandThe term non-Federal land means the parcels of Alaska Mental Health Trust land that are depicted on the maps in Exhibit A of the agreement between the Forest Service and the Alaska Mental Health Trust entitled Alaska Mental Health Land Exchange, Agreement to Initiate, Case No. 5x-18.
 (4)SecretaryThe term Secretary means the Secretary of Agriculture. (5)StateThe term State means the State of Alaska.
			4.Land Exchange
 (a)In GeneralIf the Alaska Mental Health Trust offers to convey to the Secretary all right, title, and interest of the Alaska Mental Health Trust in and to the non-Federal land—
 (1)the Secretary, on completion of the environmental reviews described in subsection (b), shall convey to the Alaska Mental Health Trust all right, title, and interest of the United States in and to the Federal land; and
 (2)the Alaska Mental Health Trust, on receipt of title to the Federal land under paragraph (1), shall convey to the Secretary all right, title, and interest of the Alaska Mental Health Trust in and to the non-Federal land, subject to subsection (c).
 (b)Compliance with Applicable LawBefore carrying out the land exchange under subsection (a), the Secretary shall complete any necessary land surveys and required pre-exchange clearances, reviews, mitigation activities, and approvals relating to—
 (1)threatened and endangered species; (2)cultural and historic resources;
 (3)wetland and floodplains; and (4)hazardous materials.
 (c)Conditions on AcceptanceTitle to any non-Federal land conveyed by the Alaska Mental Health Trust to the Secretary under subsection (a)(2) shall be in a form that—
 (1)is acceptable to the Secretary, in the case of non-Federal land to be administered by the Forest Service; and
 (2)conforms to the title approval standards of the Attorney General applicable to land acquisitions by the Federal Government.
				(d)Appraisals
 (1)In GeneralAs soon as practicable after the date of enactment of this Act, the Secretary and the Alaska Mental Health Trust shall select an appraiser to conduct appraisals of the Federal land and non-Federal land.
				(2)Requirements
 (A)In GeneralExcept as provided in subparagraph (B), an appraisal required under this subsection shall be conducted in accordance with national recognized appraisal standards, including—
 (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)the Uniform Standards of Professional Appraisal Practice.
						(B)Final Appraised Value
 (i)In generalDuring the 3-year period beginning on the date on which the final appraised values of the Federal land and non-Federal land are approved by the Secretary, the Secretary shall not be required to reappraise or update the final appraised values of the Federal land and non-Federal land.
 (ii)Exchange agreementAfter the date on which an exchange agreement is entered into by the Alaska Mental Health Trust and the Secretary in accordance with section 254.14 of title 36, Code of Federal Regulations (or a successor regulation), no reappraisal or updates to the final appraised values of the Federal land and non-Federal land approved by the Secretary shall be required.
 (3)Public reviewBefore carrying out the land exchange under subsection (a), the Secretary shall make the appraisals of the Federal land and non-Federal land available for public review.
				(e)Equal Value Land Exchange
 (1)In GeneralThe value of the Federal land and non-Federal land to be exchanged under subsection (a) shall— (A)be equal; or
 (B)be equalized in accordance with this subsection. (2)Surplus of Federal Land Value (A)In GeneralIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land, the Alaska Mental Health Trust shall—
 (i)convey additional non-Federal land in the State to the Secretary, consistent with the requirements of this Act;
 (ii)make a cash payment to the United States; or (iii)use a combination of the methods described in clauses (i) and (ii), as agreed to by the Alaska Mental Health Trust and the Secretary.
 (B)Amount of PaymentNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a payment under subparagraph (A) in excess of 25 percent of the total value of the Federal land or Federal interests conveyed.
 (3)Surplus of Non-Federal LandIf the final appraised value of the non-Federal land exceeds the value of the Federal land, parcels of the non-Federal land may be excluded from the exchange in a quantity sufficient to result in an equal value exchange.
 (f)CostsAs a condition of the exchange of Federal land and non-Federal land authorized under subsection (a), the Alaska Mental Health Trust shall agree to pay, without compensation, all costs that are associated with the exchange.
 (g)Intent of congressIt is the intent of Congress that the land exchange authorized under subsection (a) shall be completed not later than 1 year after the date of enactment of this Act.
			5.Management of non-federal land
 (a) In GeneralOn acquisition of the non-Federal land by the Secretary under section 4, the non-Federal land shall—
 (1)become part of the Tongass National Forest; and (2)be administered in accordance with the laws applicable to the National Forest System.
 (b)Boundary RevisionOn acquisition of the non-Federal land by the Secretary under section 4, the boundaries of the Tongass National Forest shall be modified to reflect the inclusion of the non-Federal land.
 (c)Land and Water Conservation FundFor purposes of section 200306(a)(2)(B)(i) of title 54, United States Code, the boundaries of the Tongass National Forest, as modified under subsection (b), shall be considered to be the boundaries of the Tongass National Forest as in existence on January 1, 1965.
 6.WithdrawalSubject to valid existing rights, the non-Federal land acquired by the Secretary under section 4 is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under the mineral leasing, mineral materials, and geothermal leasing laws. 7.Miscellaneous provisions (a)Revocation of orders; Withdrawal (1)Revocation of OrdersAny public land order that withdraws the Federal land from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit conveyance of the land.
				(2)Withdrawal
 (A)In generalIf the Federal land or any Federal interest in the non-Federal land to be exchanged under this Act is not withdrawn or segregated from entry and appropriation under a public land law (including logging and mineral leasing laws and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.)) as of the date of enactment of this Act, the Federal land or Federal interest in the non-Federal land shall be withdrawn, without further action by the Secretary, from entry and appropriation on the date of enactment of this Act.
 (B)TerminationThe withdrawal under subparagraph (A) shall be terminated— (i)on the date of the completion of the exchange of Federal land and non-Federal land under section 4; or
 (ii)if the Alaska Mental Health Trust notifies the Secretary in writing that the Alaska Mental Health Trust elects to withdraw from the land exchange under section 206(d) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(d)), on the date on which the Secretary receives the notice of the election.
						(b)Maps, estimates, and descriptions
 (1)Minor errorsThe Secretary and the Alaska Mental Health Trust, by mutual agreement, may correct any minor errors in any map, acreage estimate, or description of any land conveyed or exchanged under this Act.
 (2)ConflictIf there is a conflict between a map, acreage estimate, or description of land in this Act, the map shall control unless the Secretary and the Alaska Mental Health Trust mutually agree otherwise.
 (3)AvailabilityOn the date of enactment of this Act, the Secretary shall file and make available for public inspection in the office of the Supervisor of the Tongass National Forest each map referred to in this Act.
				
